UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):February 26, 2008 RELIANCE BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri000-5258843-1823071 (State or other jurisdiction of(Commission(I.R.S. Employer incorporation)File Number)Identification No.) 10401 Clayton Road Frontenac, Missouri 63131 (Address of principal executive offices)(Zip Code) (314) 569-7200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act. □Soliciting material pursuant to Rule 14a-12 under the Exchange Act. □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 8.01.Other Events. On February 26, 2008, Reliance Bancshares, Inc. issued a press release announcing the 2007 earnings, including but not limited to net income, net interest income, total assets and deposits.A copy of this press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description of Exhibit 99.1 Press Release of Reliance Bancshares, Inc., issued February 26, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 26, 2008 RELIANCE BANCSHARES, INC. (Registrant) By: /s/ Dale E. Oberkfell Name: Dale E. Oberkfell Title: Chief Financial Officer
